Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 1 of 40




                     EXHIBIT 6
           Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 2 of 40




May 22, 2012

DSSD 2010 CENSUS COVERAGE MEASUREMENT MEMORANDUM SERIES #2010-G-01


MEMORANDUM FOR              David C. Whitford
                            Chief, Decennial Statistical Studies Division

From:                       Patrick J. Cantwell (Signed)
                            Assistant Division Chief, Sampling and Estimation
                            Decennial Statistical Studies Division

Prepared by:                Thomas Mule
                            Decennial Statistical Studies Division

Subject:                    2010 Census Coverage Measurement Estimation Report: Summary
                            of Estimates of Coverage for Persons in the United States


This report is one of twelve documents providing estimation results from the 2010 Census
Coverage Measurement program. This report provides a summary of the United States coverage
results for persons in households.

For more information, contact Thomas Mule on (301) 763-8322 or Patrick Cantwell on
(301) 763-4982.


cc:
DSSD CCM Contacts List




                                          Page 1 of 39                                       PX-267
   Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 3 of 40




     Census Coverage Measurement Estimation Report


Summary of Estimates of Coverage for Persons in the United States




                                Prepared by
                               Thomas Mule



                   Decennial Statistical Studies Division




                               Page 2 of 39
            Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 4 of 40




                                                           Table of Contents

Executive Summary ........................................................................................................................ 1
1.     Introduction ............................................................................................................................. 4
2.     CCM Coverage Estimation ..................................................................................................... 4
     2.1.     Net Coverage Estimation ................................................................................................. 4
     2.2.     Components of Census Coverage Estimation .................................................................. 6
       2.2.1.       Correct Enumerations for Components .................................................................... 6
       2.2.2.       Erroneous Enumerations for Components of Census Coverage ............................... 7
       2.2.3.       Whole-Person Census Imputations ........................................................................... 7
       2.2.4.       Omissions.................................................................................................................. 8
     2.3.     Statistical Testing ............................................................................................................. 8
3.     Limitations .............................................................................................................................. 9
     3.1.     Measures of Uncertainty Accounting for Sampling and Synthetic Error ........................ 9
     3.2.     Other Sources of Nonsampling Error .............................................................................. 9
4.     Summary of Coverage for the Total Household Population ................................................. 10
     4.1.     Net Coverage ................................................................................................................. 10
     4.2.     Components of Census Coverage .................................................................................. 10
       4.2.1.       Overall Summary .................................................................................................... 10
       4.2.2.       Erroneous Enumerations Due to Duplication ......................................................... 12
       4.2.3.       Whole-Person Census Imputations ......................................................................... 14
5.     Census Coverage for Demographic and Tenure Groupings ................................................. 14
     5.1.     Census Coverage for Race and Hispanic Origin............................................................ 14
     5.2.     Census Coverage by Tenure .......................................................................................... 17
     5.3.     Census Coverage by Age and Sex Groups .................................................................... 18
6.     Census Coverage for States and Other Governmental Entities ............................................ 20
7.     Census Coverage for Census Operational Areas .................................................................. 23
     7.1.     Type of Enumeration Area............................................................................................. 23
     7.2.     Bilingual Mailing Areas ................................................................................................. 24
     7.3.     Replacement Mailing Areas ........................................................................................... 25
8.     Census Coverage for Census Operational Outcomes ........................................................... 26
     8.1.     Mail Return Status ......................................................................................................... 26
     8.2.     Nonresponse Followup Operations ................................................................................ 27
     8.3.     Coverage Followup Operations ..................................................................................... 30
References ..................................................................................................................................... 35

                                                                         i

                                                                Page 3 of 39
         Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 5 of 40




                                     Executive Summary

This document summarizes the 2010 survey-based coverage estimates for the household
population excluding Remote Alaska areas. The Census Coverage Measurement (CCM)
program produced net coverage results showing undercounts or overcounts using dual system
estimation. Comparisons to 1990 Census results are from the 1990 Post-Enumeration Survey
and to Census 2000 results are from the Accuracy and Coverage Evaluation Revision II
estimates.

Additionally, the CCM program produced the components of census coverage that include
erroneous enumerations and omissions. The CCM estimates of components of census coverage
have more detail relative to previous coverage surveys for which similar efforts were primarily
research-related.

Overall Household Population

The following are the key findings for the household population.

       The 2010 Census did not have a significant percent net undercount. The CCM estimated
       a net overcount of 0.01% (0.14% standard error) or 36,000 (429,000) persons. The CCM
       population estimate was not significantly different from the 2010 Census count. In
       previous studies, Census 2000 had a national net overcount of 0.49% (0.20%) while the
       1990 Census had a net undercount of 1.61% (0.20%).

       The CCM estimated 10.0 million erroneous enumerations in the 2010 Census. Of the
       10.0 million, 8.5 million were erroneous enumerations due to duplication while the
       remaining 1.5 million were erroneous enumerations due to other reasons.

       The 2010 Census had more erroneous enumerations due to duplication than Census 2000.
       The 8.5 million erroneous enumerations due to duplication in 2010 was larger than the
       Census 2000 estimate of 6.6 million duplicates.

       All demographic characteristics were imputed for 6.0 million census records. Of these,
       4.8 million were in housing units where a population count was obtained.

       The CCM estimated 16.0 million omissions in the 2010 Census. Part of this estimate of
       omissions may be attributed to the 6.0 million records with all characteristics imputed.

Coverage by Race and Hispanic Origin

The CCM continued to measure differential net coverage by race and Hispanic origin.

       The CCM estimated a net undercount of 2.06% for the Black alone-or-in-combination
       population for the 2010 Census. This was not statistically different from the
       Non-Hispanic Black domain estimate of 1.84% for Census 2000. The 2010 Census net
       undercount was significantly different from the 1990 estimate of 4.57%.

                                               1

                                           Page 4 of 39
        Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 6 of 40




       The CCM estimated a net undercount of 1.54% for the Hispanic population. This was
       not statistically different from the Hispanic domain estimate of a 0.71% net undercount
       for Census 2000, but it was lower than the 4.99% estimate in the 1990 Census.

       The CCM estimated a 4.88% net undercount for the American Indian and Alaskan Native
       alone-or-in-combination population living on American Indian Reservations. This was
       statistically different than the Census 2000 estimate. The 2010 estimate was not
       significantly different from the 12.22% net undercount for the 1990 Census.

       The Non-Hispanic White alone population had a net overcount of 0.83% in the
       2010 Census. This was not significantly different from the 1.13% net overcount for the
       Non-Hispanic White domain in Census 2000. The 2010 estimate was significantly
       different than the 1990 estimate of 0.68% net undercount for this domain.

       For the components of census coverage for the Black alone-or-in-combination and the
       Hispanic populations, the CCM estimated higher percentages of erroneous enumerations,
       whole-person imputations, and omissions as compared to the Non-Hispanic White alone
       population.

Coverage by Tenure

The CCM continued to measure differential coverage by tenure.

       The estimated net undercount for renters in the 2010 Census was 1.09% as compared to a
       net overcount of 0.57% for owners. Comparing to Census 2000, the 2010 Census saw a
       reduction in the percent net overcount for the owner population while showing no
       significant difference for renters.

       The components of census coverage show that renters had higher percentages of
       erroneous enumerations due to duplication than owners (3.7% versus 2.4%) and higher
       percentages of records requiring all of their characteristics to be imputed (3.0% versus
       1.5%).

Key Results for Census Operations

The CCM estimated the following results for census operations:

       For Type of Enumeration Area, Update/Leave areas had a 1.37% net overcount while
       Update/Enumerate areas had a 7.87% net undercount.

       The overcount of Update/Leave areas can be partially attributed to the fact that 4.7% of
       the census enumerations were erroneous due to duplication. This percentage was larger
       than the 2.7% for Mailback enumeration areas.

       For the Update/Enumerate areas, 5.3% of census records required imputation of all
       characteristics. This was larger than the 2.0% for Mailout/Mailback areas.

                                                2

                                           Page 5 of 39
 Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 7 of 40




For the Nonresponse Followup field operation, persons in housing units with a proxy
respondent had 5.6% erroneous enumerations due to duplication and had 23.1% requiring
all of their characteristics to be imputed. Persons in housing units in which a household
member responded had 4.2% and 1.6%, respectively.

For most of the Coverage Followup Operations, completed interviews generally resulted
in lower percentages of erroneous enumerations than non-completed cases.




                                        3

                                   Page 6 of 39
          Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 8 of 40




1. Introduction

As part of the 2010 Census, the United States Census Bureau conducted the Census Coverage
Measurement (CCM) survey, a survey-based approach to assess the quality of the decennial
census1. The CCM program evaluated the coverage of the 2010 Census and provided
information to improve future censuses.

The major goals of the CCM program (Singh 2003) were to

        continue to provide measures of net coverage;

        produce measures of the components of census coverage, including erroneous
        enumerations and omissions;

        produce measures of coverage for demographic groups and geographic areas, as well as
        for key census operations.

This document summarizes the 2010 CCM coverage estimates for the household population
excluding Remote Alaska enumeration areas. This document draws on reports prepared by
Census Bureau staff that provide results or examine the quality of CCM estimates. See Mule and
Konicki (2012) for a summary of the housing unit coverage.

This CCM summary report differs from the series of reports released by the Accuracy and
Coverage Evaluation (A.C.E.) program to evaluate the Census 2000 coverage. There are no
plans to use CCM results to produce adjusted population estimates for any purpose, and there
will be no such recommendation.

Section 2 provides background on the net coverage and the estimation of components of census
coverage. Section 3 provides limitations on the results shown. Section 4 discusses the coverage
results for the total population. Section 5 discusses the coverage results for demographic and
tenure groupings. Section 6 discusses the results for states and other governmental entities.
Sections 7 and 8 summarize the results for census operations.

2. CCM Coverage Estimation

This section provides a brief overview of the methodology for net coverage and estimation of the
components of census coverage. For more information, see the forthcoming methods document.

2.1.    Net Coverage Estimation

Like the 1990 Post-Enumeration Survey (PES) and the 2000 A.C.E., the 2010 CCM evaluated
net coverage by using dual system estimation to generate population estimates of housing units
and persons in housing units. For the CCM, we used logistic regression modeling instead of

1
  In addition to operational assessments and evaluations, the Census Bureau has relied on two principal methods to
evaluate the coverage of the decennial census. One method is the survey-based approach, which is the topic of this
report. The other method is Demographic Analysis.

                                                         4

                                                   Page 7 of 39
        Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 9 of 40




post-stratification to produce synthetic estimates of net coverage. The parameters in the model
were based on a national sample and then applied to each individual census case. Information
collected at the individual level can be easily used in conjunction with information collected at
an aggregate level to provide estimates even for small domains with little or no sample. The
logistic regression modeling allowed us to reduce the correlation bias in the total population
estimates without having to include unnecessary higher-order interactions as when forming
post-stratification cells. This allowed us to include additional variables in the model that can
potentially help reduce synthetic error for national, state, county, and place estimates.

As part of this estimation, we implemented operations to account for missing data and to reduce
the sampling and nonsampling errors in the estimates. This included imputation of missing
characteristics, imputation of unresolved statuses, a weight adjustment for non-interviewed
P-sample housing units, and an adjustment to minimize correlation bias using results derived
from Demographic Analysis estimates.

For person estimation, we used the same independent variables (main effects) and interactions in
each logistic regression model. See Olson (2012) for more details on the logistic regression
models. The main effects used in the models include

       Race/Hispanic Origin domains
       Tenure
       Age/Sex groups
       Region of the country
       Metropolitan Statistical Area Size by Type of Enumeration Area
       Presence of Spouse in Household
       Relationship to Householder
       Tract-level Census Participation Rates
       Bilingual and Replacement Questionnaire Mailing Areas

Estimates of net undercount are the difference of the dual system estimate and the census count.
A positive estimate indicates a net undercount and a negative estimate indicates a net overcount.

                                Net Undercount       DSE Census

                              where DSE is the dual system estimate

We also report the estimate of percent net undercount. The percent net undercount is the net
undercount estimate calculated above divided by the DSE expressed as a percentage.

                                                      DSE Census
                       Percent Net Undercount                           100
                                                         DSE




                                                 5

                                           Page 8 of 39
            Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 10 of 40




2.2.       Components of Census Coverage Estimation

While we continue to produce estimates of net coverage, for the first time we provide
components of census coverage. The four components of census coverage are

           correct enumerations,
           erroneous enumerations,
           whole-person census imputation counts, and
           omissions.

2.2.1. Correct Enumerations for Components

In the CCM, we evaluated a sample of the data-defined2 enumerations in the census to determine
if they were correct enumerations. For a person to be a correct enumeration for our component
estimation, the first requirement was that the census person record should have been enumerated
in a housing unit in the census. If a person was determined to have been included in the census
two or more times, the CCM had procedures to determine which enumeration was correct based
on the Person Interview and Person Followup information. The other enumerations were
classified as erroneous enumerations.

Another requirement was geographic correctness. An enumeration was considered to be correct
if the record was enumerated in the appropriate geographic area. Since we produced national,
state, county, and place estimates, the definition of the correct geographic area changed
depending on the area being evaluated.

For national-level estimates, the geographic requirement for the enumeration to be considered
correct was if the record corresponded to a person that should have been included anywhere in
the United States in the coverage universe (that is, in a housing unit outside of Remote Alaska
areas). This criterion applied to the estimates of the total population and other domains like
demographic characteristics and census operational areas. For state, county, and place estimates,
the definition narrowed to require that the person should have been enumerated in that particular
area.

This definition of correct enumeration for components of census coverage is different from the
definition of correct enumeration used for estimating net coverage. The definition for net
coverage is stricter, as it applies additional criteria to minimize the bias in the dual system
estimates. For net coverage estimation, the record must (1) have sufficient identification
information including reporting a valid name and two other characteristics, and (2) be
enumerated in the specific geographic area referred to as the block cluster search area3. For
component estimation, we used a different definition that is more suitable for national, state,
county, and place estimates.

2
    A data-defined enumeration in the census has two reported characteristics, one of which can be name.
3
 The block cluster search area is the block cluster and the one ring of surrounding census blocks. A block cluster is
one or more contiguous blocks and averages 30 housing units.


                                                           6

                                                     Page 9 of 39
        Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 11 of 40




In addition to generating estimates of levels of correct enumerations, the CCM produced
percentages as well. For correct enumeration percentages, the denominator is the census count.

2.2.2. Erroneous Enumerations for Components of Census Coverage

We estimated the number of erroneous enumerations. When examining the reasons that a case
was erroneous, we report the results for three categories:

       Persons that should not have been enumerated at all (“Other Reasons”)
       Erroneous enumerations due to duplication
       Enumerations included in the wrong location

There are several types of erroneous enumerations combined into the first category of “Other
Reasons.” Some of these include persons who should have been enumerated in a group quarters,
who were born after Census Day or who died before Census Day, and fictitious enumerations.

The second group is erroneous enumerations due to duplication. A person enumerated two or
more times in the census for whom at least one of those enumerations was in a housing unit falls
into this category. For the situation where the person was enumerated correctly in a group
quarters and enumerated erroneously in a housing unit, the person enumeration in the housing
unit was an erroneous enumeration due to duplication.

The third category of erroneous enumerations, those included in the wrong location, by
definition does not exist for national estimates such as total population or race groups. For state,
county, and place estimates, the CCM narrowed the geographic criterion of where the person
should have been counted to determine whether the person is treated as erroneous or correct
based on the appropriate geographic area of interest.

In addition to generating estimates of levels of erroneous enumerations, the CCM produced
percentages as well. For erroneous enumeration percentages, the denominator is the census
count.

2.2.3. Whole-Person Census Imputations

We tallied the number of whole-person census imputations. All of the characteristics were
imputed for these census person records.

The CCM program was not in a position to assess whether an individual whole-person census
imputation was correct or erroneous because, in large part, there was no practical way to follow
up on records for which all information was imputed. Therefore, this report provides the count
of whole-person imputations. Table 1 provides the five types of imputation cases included in the
count.

In addition to tallying the number of whole-person census imputations, the CCM produced
percentages as well. For these percentages, the denominator is the census count.


                                                 7

                                           Page 10 of 39
        Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 12 of 40




                        Table 1. Whole-Person Census Imputation Categories
 Count Imputation
         1.    Status Imputation - No information about the housing unit; housing unit
                   imputed as occupied, vacant, or non-existent. Those imputed as
                   non-existent were removed from the census files.
         2.    Occupancy Imputation - Existence of housing unit confirmed, but no
                   information as to occupancy status; imputed as occupied or vacant.
         3.    Household Size Imputation - Occupied status confirmed, but no information as
                   to household count; the household population count was imputed.
 Population Count Already Known for the Housing Unit
         4.   Whole Household - Population count known; all characteristics imputed for the
                  entire household.
         5.   Partial Household - Population count known; all characteristics imputed for
                  some, but not all, persons in the household.
Note: Any housing unit imputed as occupied during count imputation also had its household population count
imputed, which resulted in whole-person census imputations.

2.2.4. Omissions

We estimated the total number of omissions in the census as well. A direct estimation method
for the number of omissions is not available. In the past, different definitions and estimators of
omissions were used. The CCM omission estimator subtracts the estimate of correct
enumerations from the population estimate.



As whole-person census imputations are a separate category from correct enumerations and
erroneous enumerations, our definition of omissions effectively treats these imputations as
omissions. In effect, omissions are people who should have been enumerated in the United
States, but were not. Many of these people may have been accounted for in the whole-person
census imputations. We believe that most of the imputed people may have been correct if we
could have collected a valid name and sufficient characteristics.

In addition to reporting levels, the CCM reports the percentage of omissions as well. This is the
percentage of the true population that is omissions.

                                                             Omissions
                               Omission Percentage                           100
                                                               DSE

2.3.    Statistical Testing

Statements of comparison in this report are statistically significant at the 90% confidence level
(α = 0.10) using a two-sided test. “Statistically significant” means that the difference is not
likely due to random chance alone. In the tables, net undercount and percent net undercount
estimates that are significantly different from zero are identified by an asterisk (*).

                                                       8

                                                Page 11 of 39
        Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 13 of 40




3. Limitations

In this section, we provide statements about the data that are worth noting when reading this
document.

3.1.   Measures of Uncertainty Accounting for Sampling and Synthetic Error

Because the CCM estimates are based on a sample survey, they are subject to sampling error. As
a result, the sample estimates will differ from what would have been obtained if all housing units
had been included in the survey. The standard errors provided with the data reflect variation due
to sampling. For the component estimation of correct and erroneous enumerations, we used a
ratio-adjusted design-based estimator that was benchmarked to a larger aggregate estimate. The
standard error measures the uncertainty of this direct estimate.

In applying dual system estimation of the population, we created a “synthetic” estimator as
described in the methods. Thus, the estimation domains are subject to a potential synthetic bias.
The bias in the synthetic estimator represents the difference, if any, in the domain's population
estimate one would obtain by applying the synthetic model versus by simply tabulating over the
true population (if it were known). For most estimation domains, main effects and interactions
related to the domain were included in these models to minimize the synthetic bias in the
population estimates.

For governmental entities like states, counties, and places, there was concern that the standard
errors for the population estimates, net coverage, and omissions would underestimate the true
error by not capturing the synthetic bias. For these governmental entities, we produced estimates
of root mean squared error for the total population estimates, net coverage, and omissions. These
estimates of error add an estimate of synthetic bias to the sampling variance of the synthetic
estimates that use fixed-effect logistic regression.

3.2.   Other Sources of Nonsampling Error

Nonsampling error is a catch-all term for errors that are not a function of selecting a sample. It
includes errors that can occur during data collection and the processing of survey data. For
example, while an interview is in progress, the respondent may make an error answering a
question, or the interviewer may make an error asking a question or recording the answer.
Sometimes interviews fail to take place or households provide incomplete data. The CCM had
low levels of missing data. Appropriate estimation procedures were used to account for those
instances. Other examples of nonsampling error in the 2010 CCM include matching error,
modeling error, synthetic error, and classification error. Unlike sampling error, nonsampling
error is difficult to quantify.




                                                 9

                                           Page 12 of 39
         Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 14 of 40




4. Summary of Coverage for the Total Household Population

This section summarizes the net coverage and the components of census coverage for the total
household population. These include analysis of the estimates of erroneous enumerations due to
duplication and whole-person census imputations.

4.1.    Net Coverage

The national estimate of the net overcount for the 2010 Census was 36,000 persons or 0.01%.
The 2010 Census did not have a significant net undercount or overcount. That is, the CCM
population estimate was not significantly different from the census count. Table 2 shows the
results for the past three census coverage measurement surveys. The 1990 survey measured a net
undercount, and the 2000 survey measured a net overcount.

                        Table 2. National Estimates of Net Undercount by Year
                                                      Net Undercount                 Percent Net Undercount
                                                                   Standard
                            Census Count          Estimate           Error           Estimate        Standard
       Year                  (Thousands)        (Thousands)      (Thousands)           (%)           Error (%)
       2010                          300,703            -36                429            -0.01             0.14
       2000                          273,587         -1,332*               542            -0.49*            0.20
       1990                          248,710          3,994*               488             1.61*            0.20
       The 2010 Census count excludes persons in group quarters and persons in Remote Alaska.
       A negative net undercount or percent net undercount estimate indicates an overcount.
       An asterisk (*) denotes a (percent) net undercount that is significantly different from zero.
       The 2000 and 1990 estimates are from Kostanich (2003).

4.2.    Components of Census Coverage

This section summarizes the national components of census coverage. Section 4.2.1 summarizes
the components seen at the national level. Section 4.2.2 provides additional analysis for
erroneous enumerations due to duplication including comparisons to duplication estimates in
Census 2000. Section 4.2.3 provides additional analysis of the whole-person census imputations.

4.2.1. Overall Summary

Table 3 shows the estimates of the components of census coverage for the household population.
The first part of the table shows how the census household population count of 300.703 million
was distributed among correct enumerations, erroneous enumerations, and whole-person census
imputations. We estimated that 284.7 million (94.7%) were correct enumerations, 10.0 million
(3.3%) were erroneous enumerations, and 6.0 million (2.0%) were whole-person census
imputations.

We estimated 284.7 million correct enumerations using the geographic requirement that the
person was in a housing unit anywhere in the nation. Table 3 provides a further breakdown of
this estimate using stricter geographic requirements.


                                                         10

                                                    Page 13 of 39
        Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 15 of 40




CCM estimated that 280.9 million (93.4%) people were included in the correct CCM block
cluster search area. This geographic location requirement is the CCM sample block cluster and
the one ring of blocks that surround the sample block cluster. See Section 2.2.1 for more
information on the CCM search area.

For the remaining three geographic requirements, CCM estimated that 2.0 million (0.7%) people
were enumerated in the same county as where the person should have been enumerated. Another
830,000 (0.3%) people were enumerated in the same state but should have been included in a
different county within that state. Finally, 948,000 (0.3%) people should have been enumerated
in a different state.

The first part of the table continues by providing details about the 10.0 million erroneous
enumerations in the 2010 Census. Of the total, 8.5 million (2.8%) were erroneous enumerations
due to duplication and 1.5 million (0.5%) were erroneous enumerations for other reasons. The
third breakdown of the census count is the 6.0 million (2.0%) whole-person census imputations.

The next part of the table summarizes the CCM population estimates. The CCM estimated that
the household population was 300.667 million people resulting in an overcount of 36,000. The
CCM population estimate is broken into two groups: correct enumerations and omissions. The
correct enumerations estimate is the same 284.7 million shown earlier. Based on the CCM
estimate of 300.667 million, the correct enumeration percentage of the true population is 94.7%.

The CCM estimated that 16.0 million people were omitted from the census. Omissions are
people who should have been enumerated in the United States, but were not. Many of these
people may have been accounted for by the 6.0 million whole-person census imputations.




                                               11

                                          Page 14 of 39
             Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 16 of 40




   Table 3. Components of Census Coverage for the United States Household Population (in Thousands)
                                                                                                Standard                 Standard
Component of Census Coverage                                                       Estimate       Error      Percent       Error
Census Count                                                                        300,703             0       100.0
Correct enumerations1                                                               284,668           199        94.7         0.07
    Enumerated in the same block cluster2                                           280,852           220        93.4         0.07
    Enumerated in the same county, though in a different block cluster                 2,039           55         0.7         0.02
    Enumerated in the same state, though in a different county                           830           34         0.3         0.01
    Enumerated in a different state                                                      948           31         0.3         0.01
Erroneous enumerations                                                               10,042           199         3.3         0.07
    Due to duplication                                                                 8,521          194         2.8         0.06
    For other reasons3                                                                 1,520           45         0.5         0.01
Whole-Person Census Imputations4                                                       5,993            0         2.0            0

Estimate of Population from the Census Coverage Measurement5                        300,667          429        100.0
Correct enumerations1                                                               284,668          199         94.7          0.1
Omissions6                                                                           15,999          440          5.3          0.1

Net Undercount                                                                             -36         429         -0.01       0.14
1. For the national table, someone who should have been counted is considered a correct enumeration if he or she was
enumerated anywhere in the United States.
2. More precisely, enumerated in the search area for the correct block cluster. For definitions of block cluster and search area,
see accompanying text.
3. Other reasons include fictitious people, those born after April 1, 2010, those who died before April 1, 2010, etc.
4. These imputations represent people from whom we did not collect sufficient information. Their records are included in the
census count.
5. This number is the CCM estimate of people who should have been counted in the CCM household universe. It does not
include people in group quarters or people living in the Remote Alaska type of enumeration area.
6. Omissions are people who should have been enumerated in the United States, but were not. Many of these people may have
been accounted for in the whole-person census imputations above.

      4.2.2. Erroneous Enumerations Due to Duplication

      The 8.5 million erroneous enumerations due to duplication for the 2010 Census was larger than
      the estimated 6.6 million duplicates in Census 2000 (Bray 2012). This section examines how the
      erroneous inclusion of people in housing units due to duplication compares between 2010 and
      2000. First, we examine instances when people were duplicated between housing units. Second,
      we examine the duplication between people in housing units and group quarters. A duplicate to
      a group quarters is a person enumerated correctly in a group quarters and erroneously included in
      the housing unit universe.

      Table 4 shows the estimates of person duplication between housing units for 2010 and 2000.
      The 2010 Census had 8.0 million erroneous enumerations due to duplication between housing
      units. This was more than the 6.0 million duplicates in Census 2000. The table shows that the
      2010 estimates increased for all geographic distances of the duplication. The table also shows
      results based on the types of return for both housing units. The increase between 2010 and 2000
      was concentrated in the situations where there was one mailback/one non-mailback return or
      both were non-mailback returns.



                                                               12

                                                      Page 15 of 39
              Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 17 of 40




    Table 4. Estimate of Erroneous Enumerations due to Duplication Between Housing Units by Type of
                              Return and Geographic Distance (in thousands)
                                                2010                                                        20001
                                      Type of Return2                                             Type of Return
                                      One Mailback/                                               One Mailback/
                           Both         One Non-        Both Non-                      Both         One Non-        Both Non-
Geographic Distance       Mailback      Mailback        Mailback         Total        Mailback      Mailback        Mailback      Total
Within Collection                314           2,534           953        3,801              398           2,125           384     2,907
Block                            (25)          (128)           (75)        (160)             (23)            (68)          (23)      (83)
Within Collection                  76           684             258        1,018              97            406            123         625
Tract, Different Block           (13)           (86)            (38)       (106)              (8)           (24)           (12)        (31)
Within County,                   370            929             350        1,649             401            699            110        1,210
Different Tract                  (22)           (45)            (31)        (67)             (17)           (27)            (9)        (34)
Within State, Different          334            381             137            852           306            315             43         664
County                           (26)           (24)            (15)           (36)          (14)           (18)            (5)        (24)
Different State                  274            326               86           686           266            242              41        549
                                 (23)           (28)            (11)           (37)          (14)           (15)           (20)        (31)

Total                          1,369           4,854           1,783       8,006           1,468           3,786           701        5,955
                                (49)           (154)            (93)       (195)            (36)            (83)           (35)       (109)
1. The 2000 estimates are from Bray (2012).
2. Type of return was the selected form type of the census housing unit.

         Table 5 shows the erroneous enumerations due to duplication of people between housing units
         and group quarters. While person duplication between housing units increased between 2000
         and 2010, the erroneous enumerations due to duplication to group quarters decreased by 101,000.
         The reduction was concentrated within the same county areas and smaller geographic distances.

     Table 5. Estimate of Erroneous Enumerations due to Duplication Between Housing Units and Group
                    Quarters by Type of Return and Geographic Distance (in thousands)
                                               2010                                                      20001
                                  Type of Return                                             Type of Return
 Geographic Distance         Mailback      Non-Mailback                Total            Mailback      Non-Mailback            Total
 Within Collection                    14              27                         41              53             20                      73
 Block                                (9)           (12)                       (16)            (11)             (6)                   (15)
 Within Tract,                           13                3                    16                  24               18                 42
 Different Block                         (3)             (1)                    (4)                 (5)              (9)              (21)
 Within County,                           82             57                    138              163                  56               219
 Different Tract                        (10)             (7)                   (12)             (32)                 (8)              (38)
 Within State,                          129             108                    237              152                  38               190
 Different County                       (12)            (13)                   (18)              (7)                 (4)               (7)
 Different State                         50              33                     83                  75               17                92
                                         (7)             (6)                    (9)                 (6)              (3)               (6)
 Total                             287                  228                    515              467                 149               616
                                   (20)                 (20)                   (29)             (35)                (14)              (43)
 1. The 2000 estimates are from Bray (2012).




                                                                  13

                                                        Page 16 of 39
            Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 18 of 40




4.2.3. Whole-Person Census Imputations

CCM tallied 6.0 million whole-person census imputations (2.0%) in the 2010 Census. This was
about the same magnitude and percentage as the 5.8 million whole-person census imputations
that were in Census 2000.

While the total magnitudes were similar, the underlying types of imputation changed. Table 6
shows the whole-person imputations by type for the 2010 Census and Census 2000. The table
shows similar magnitudes for those done by count imputation and when a population count was
reported for the unit.

For the 2010 Census, there were 4.61 million person records where imputation was required for
the whole household of people and 220,000 records where it was a partial-household situation
where some but not all persons required imputation. In Census 2000, the corresponding numbers
were 2.27 million and 2.33 million records, respectively.

                            Table 6. Whole-Person Census Imputations By Type
                                                                     2010                        2000
                                                             Count                       Count
       Whole-Person Census Imputations                     (millions)     Percent      (millions)     Percent
       Total                                                      5.99          2.0           5.77          2.1
           Count Imputation                                      1.16            0.4          1.17           0.4
                Status Imputation                                0.24            0.1          0.42           0.2
                Occupancy Imputation                             0.05            0.0          0.26           0.1
                Household Size Imputation                        0.87            0.3          0.50           0.2
           Population Count Already Known                        4.83            1.6          4.60           1.7
                 Whole Household                                    4.61           1.5          2.27          0.8
                 Partial Household                                  0.22           0.1          2.33          0.9
       Percent is out of the total census count excluding persons in group quarters and persons in Remote Alaska.
       The 2000 data are from Wetrogan and Cresce (2001).

5. Census Coverage for Demographic and Tenure Groupings

This section summarizes the census coverage for demographic and tenure groupings. These
include estimates of coverage by race, Hispanic origin, age, sex, and tenure.

5.1.       Census Coverage for Race and Hispanic Origin

The CCM continued to measure differential net coverage by race and Hispanic origin in the
2010 Census. Table 7 shows the percent net undercount estimates based on assigning a person to
one of seven mutually exclusive Race/Hispanic Origin domains as described in Mulligan and
Davis (2012). Both the 2000 and 1990 surveys released net coverage estimates for these
specially defined race/origin domains; the two previous surveys did not produce separate
estimates by race or by Hispanic origin. To compare with the previous surveys, we produced the
2010 net coverage estimates for the Race/Hispanic Origin domains.


                                                          14

                                                    Page 17 of 39
            Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 19 of 40




The Non-Hispanic Black domain continued to be undercounted (2.07%). This domain has had a
significant net undercount for the past three coverage surveys. Both the Hispanic domain and the
American Indian on Reservation domains had undercounts in 2010 as well (1.54% and 4.88%,
respectively). These two domains had undercounts in 1990, but the estimates in 2000 were not
statistically different from zero. The Non-Hispanic White domain continued to be overcounted
(-0.84%). The 2010 American Indian on Reservation net undercount estimate was higher than
the 2000 estimate. For the other six domains, the comparisons of the 2010 percent net
undercount estimate to the 2000 estimate were not statistically significant.

                 Table 7. Estimates of Percent Net Undercount by Race/Origin Domain
                                                   2010                     2000                     1990
                                           Estimate   Standard      Estimate   Standard      Estimate   Standard
    Race/Origin Domain                       (%)      Error (%)       (%)      Error (%)       (%)      Error (%)
     U.S. Total                               -0.01         0.14       -0.49*        0.20        1.61*        0.20
     Non-Hispanic White                          -0.84*         0.15        -1.13*         0.20     0.68*    0.22
     Non-Hispanic Black                           2.07*         0.53         1.84*         0.43     4.57*    0.55
     Non-Hispanic Asian1                          0.08          0.61        -0.75          0.68     2.36*    1.39
     American Indian on Reservation               4.88*         2.37        -0.88          1.53   12.22*     5.29
     American Indian off Reservation2            -1.95          1.85         0.62          1.35     0.68*    0.22
     Native Hawaiian or Pacific Islander          1.34          3.14         2.12          2.73     2.36*    1.39
     Hispanic                                     1.54*         0.33         0.71          0.44     4.99*    0.82
    Note: This table shows the results using the mutually exclusive Race/Origin domain assigned for CCM
    Estimation. For estimates of race alone-or-in-combination or Hispanic origin, see Table 8.
    An asterisk (*) denotes a percent net undercount that is significantly different from zero.
    The 2000 and 1990 estimates are from Kostanich (2003).
    1. For 1990, Asian or Pacific Islander was a single Race/Hispanic Origin Domain. Therefore, for Non-Hispanic
    Asian and for Hawaiian or Pacific Islander, the net undercount and standard error are repeated.
    2. For 1990, AI off Reservation was included in the Non-Hispanic White domain. Therefore, the net undercount
    and standard error for these domains are identical.

The Race/Origin domain results in Table 7 were based on a mutually exclusive assignment of
persons to only one of the seven domains. This results, for example, in an estimate for the
Non-Hispanic Black population rather than for Black alone-or-in-combination. Since people
could report more than one race, the CCM also produced net coverage estimates using race
alone-or-in-combination and for Hispanic origin. This approach allowed a person to fall into
multiple categories and estimates based on multiple race and Hispanic origin reporting.

Table 8 shows the 2010 percent net undercount estimates for race alone-or-in-combination and
Hispanic origin. Additional estimates are shown for the Non-Hispanic White alone and
American Indian and Alaskan Native populations. For the American Indian and Alaskan Native
alone-or-in-combination population, the estimates are broken down by geographic area. These
geographies indicate whether this population lives on an American Indian Reservation, on an
American Indian Area4 off reservation, or in the remainder of the nation. While the overall result
was not significant, the American Indian and Alaskan Native alone-or-in-combination population
that lived on American Indian Reservations had a 4.88% undercount in 2010. Because of the
high overlap of populations when comparing Race/Origin domain assignments to race

4
  American Indian Areas are lands considered (either wholly or partially) on an American Indian reservation/trust
land, Oklahoma Tribal Statistical Area, Tribal Designated Statistical Area, or Alaska Native Village Statistical Area.

                                                         15

                                                   Page 18 of 39
        Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 20 of 40




alone-or-in-combination or Hispanic origin reporting, several percent net undercount estimates in
Table 7 and Table 8 are about the same or differ only slightly.

          Table 8. Estimates of Percent Net Undercount by Race and Hispanic Origin
                                                                           Estimate        Standard
          Race or Hispanic Origin                                            (%)           Error (%)
          U.S. Total                                                            -0.01              0.14
          Race alone-or-in-combination with one or more other races
            White                                                               -0.54*             0.14
                Non-Hispanic White Alone                                        -0.83*             0.15
            Black                                                                2.06*             0.50
            Asian                                                                0.00              0.52
            American Indian and Alaskan Native                                   0.15              0.71
                On Reservation                                                   4.88*             2.37
                American Indian Areas off Reservation                           -3.86              2.99
                Balance of the U.S.                                             -0.05              0.58
            Native Hawaiian or Pacific Islander                                  1.02              2.06
            Some Other Race                                                      1.63*             0.31

          Hispanic Origin                                                          1.54*            0.33
          Note: This table shows the results by race alone-or-in-combination and Hispanic origin. A
          person may fall into several rows based on multiple reporting of race or Hispanic
          origin. See Table 7 for results by the Race/Origin domains used in CCM Estimation.
          An asterisk (*) denotes a percent net undercount that is significantly different from zero.

Table 9 shows the components of census coverage by race reported alone-or-in-combination with
other races and Hispanic origin. The Black alone-or-in-combination and Hispanic populations
have larger percentages of erroneous enumerations due to duplication (3.6% and 3.2%,
respectively) in the 2010 Census than the Non-Hispanic White alone population (2.6%). For
omissions, the Black alone-or-in-combination and Hispanic populations have larger percentages
(9.3% and 7.7%, respectively) than the Non-Hispanic White alone population (3.8%). Part of the
omissions for these two groups may be accounted for by the whole-person census imputations.
For imputations, the Black alone-or-in-combination and Hispanic populations have larger
percentages (3.1% and 2.4%, respectively) than the Non-Hispanic White alone population
(1.6%).

For the American Indian and Alaskan Native population living on reservations, we estimated
4.7% erroneous enumerations due to duplication and 13.7% omissions. Part of this 13.7% may
have been accounted by the 4.1% of the census that were whole-person census imputations. For
American Indian and Alaskan Natives living on American Indian Areas off reservations, the
CCM estimated that 9.7% were erroneous enumerations due to duplication.




                                                       16

                                                 Page 19 of 39
                  Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 21 of 40




                          Table 9. Components of Census Coverage by Race and Hispanic Origin
                                           Census       Correct     Erroneous Enumerations   Whole-Person     Percent
                                            Count     Enumerations Duplication     Other       Census        Undercount Omissions
Race or Hispanic Origin                  (Thousands)      (%)          (%)      Reasons (%) Imputations (%)     (%)       (%)
U.S. Total                                   300,703           94.7         2.8          0.5             2.0       -0.01       5.3
                                                  (0)        (<0.1)      (<0.1)       (<0.1)             (0)      (0.14)     (0.1)

Race alone-or-in-combination with one
or more other races
   White                                     225,547           95.2         2.7          0.4           1.7       -0.54*        4.3
                                                  (0)        (<0.1)      (<0.1)       (<0.1)           (0)        (0.14)     (0.1)
      Non-Hispanic White alone               191,997           95.4         2.6          0.4           1.6       -0.83*        3.8
                                                  (0)        (<0.1)      (<0.1)       (<0.1)           (0)        (0.15)     (0.1)
   Black                                      40,153           92.6         3.6          0.7           3.1        2.06*        9.3
                                                  (0)         (0.2)       (0.2)       (<0.1)           (0)        (0.50)     (0.4)
   Asian                                      16,969           94.7         2.4          0.9           2.1          0.00       5.3
                                                  (0)         (0.2)       (0.2)       (<0.1)           (0)        (0.52)     (0.5)
   American Indian and Alaskan Native          5,056           92.5         4.1          0.6           2.9          0.15       7.6
                                                  (0)         (0.6)       (0.6)       (<0.1)           (0)        (0.71)     (0.6)
      On Reservation                             571           90.8         4.7          0.4           4.1        4.88*       13.7
                                                  (0)         (0.6)       (0.6)       (<0.1)           (0)        (2.37)     (2.1)
      American Indian Areas off                  527           87.8         9.7          1.0           1.5         -3.86       8.8
         Reservation                              (0)         (4.1)       (3.9)        (0.5)           (0)        (2.99)     (2.6)
      Balance of the U.S.                      3,959           93.4         3.2          0.6           2.9         -0.05       6.6
                                                  (0)         (0.4)       (0.4)       (<0.1)           (0)        (0.58)     (0.6)
   Native Hawaiian or Pacific Islander         1,189           93.1         3.4          0.8           2.8          1.02       7.9
                                                  (0)         (0.6)       (0.6)        (0.2)           (0)        (2.06)     (2.0)
   Some Other Race                            21,448           92.9         3.5          0.7           2.9        1.63*        8.6
                                                  (0)         (0.3)       (0.3)       (<0.1)           (0)        (0.31)     (0.4)

Hispanic Origin                               49,580           93.7         3.2          0.7           2.4       1.54*         7.7
                                                  (0)         (0.2)       (0.2)       (<0.1)           (0)       (0.33)      (0.3)
A person can be included in multiple rows.
Standard errors are in parentheses below the estimate.
The 2010 Census count excludes persons in group quarters and persons in Remote Alaska.
An asterisk (*) denotes a percent net undercount that is significantly different from zero.

        5.2.      Census Coverage by Tenure

        The CCM continued to measure differential coverage by tenure. Table 10 shows the net
        coverage estimates for the past three censuses. Renters continue to be undercounted (1.09%) for
        the third consecutive coverage survey. Owners in 2010 continue to be overcounted as they were
        in 2000 but at a lower amount (-0.57% and -1.25%, respectively). For renters, the comparison
        of the 2010 percent net undercount estimate was not significantly different than the 2000
        estimate (1.14%) but was lower than the 1990 net undercount estimate (4.51%).




                                                                  17

                                                          Page 20 of 39
             Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 22 of 40




                          Table 10. Estimates of Percent Net Undercount by Tenure
                                               2010                      2000                      1990
                                        Estimate  Standard        Estimate   Standard       Estimate  Standard
         Tenure                           (%)     Error (%)         (%)     Error (%)         (%)     Error (%)
         U.S. Total                        -0.01          0.14       -0.49*         0.20         1.61*             0.20

         Owner                             -0.57*         0.12       -1.25*         0.20         0.04              0.21

         Renter                             1.09*         0.30       1.14*          0.36         4.51*             0.43
         A negative percent undercount indicates an overcount.
         An asterisk (*) denotes a percent net undercount that is significantly different from zero.
         The 2000 and 1990 estimates are from Kostanich (2003).

Table 11 shows the components of census coverage by tenure. The tenure differential for net
coverage is also seen in the components of census coverage. Renters had higher percentages of
erroneous enumerations due to duplication (3.7% versus 2.4%), erroneous enumerations due to
other reasons (0.7% versus 0.4%), and whole-person census imputations (3.0% versus 1.5%).
Renters also had a larger percentage of omissions (8.5% versus 3.7%) than owners.

                            Table 11. Components of Census Coverage by Tenure
                    Census         Correct        Erroneous Enumerations    Whole-Person          Percent
                     Count       Enumerations    Duplication      Other       Census             Undercount         Omissions
Tenure            (Thousands)        (%)            (%)        Reasons (%) Imputations (%)          (%)               (%)
U.S. Total            300,703             94.7             2.8          0.5             2.0             -0.01               5.3
                           (0)          (<0.1)         (<0.1)        (<0.1)             (0)            (0.14)             (0.1)

Owner                 201,241             95.7            2.4           0.4                1.5           -0.57*             3.7
                           (0)          (<0.1)         (<0.1)        (<0.1)                (0)            (0.12)          (0.1)
Renter                 99,463             92.5            3.7           0.7                3.0            1.09*             8.5
                           (0)           (0.1)          (0.1)        (<0.1)                (0)            (0.30)          (0.3)
Standard errors are in parentheses below the estimate.
The 2010 Census count excludes persons in group quarters and persons in Remote Alaska.
An asterisk (*) denotes a percent net undercount that is significantly different from zero.

5.3.      Census Coverage by Age and Sex Groups

The CCM measured differential coverage by age and sex. Table 12 shows the net coverage
results for 1990, 2000, and 2010. The 18 to 29 year old male and the 30 to 49 year old male
populations continued to have undercounts for the third consecutive survey. The 30 to 49 year
old females have overcounts for the second consecutive survey. For the past three surveys, both
the 50+ male and female populations have had overcounts. Children 0 to 4 were undercounted
(0.72%) while children 10 to 17 were overcounted (-0.97%).




                                                            18

                                                     Page 21 of 39
       Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 23 of 40




                    Table 12. Estimates of Percent Undercount by Age and Sex
                                            2010                     2000                      1990
                                   Estimate    Standard      Estimate   Standard       Estimate   Standard
     Age and Sex                     (%)       Error (%)       (%)      Error (%)        (%)      Error (%)
     U.S. Total                       -0.01         0.14        -0.49*       0.20          1.61*       0.20

     0 to 17                           -0.33        0.22                                    3.18*      0.29
         0 to 9                         0.20        0.29         -0.46           0.33
              0 to 4                    0.72*       0.40
              5 to 9                   -0.33        0.31
         10 to 17                      -0.97*       0.29         -1.32*          0.41
     18 to 29 Males                     1.21*       0.45          1.12*          0.63       3.30*      0.54
     18 to 29 Females                  -0.28        0.36         -1.39*          0.52       2.83*      0.47
     30 to 49 Males                     3.57*       0.20          2.01*          0.25       1.89*      0.32
     30 to 49 Females                  -0.42*       0.21         -0.60*          0.25       0.88*      0.25
     50+ Males                         -0.32*       0.14         -0.80*          0.27      -0.59*      0.34
     50+ Females                       -2.35*       0.14         -2.53*          0.27      -1.24*      0.29
     A negative percent undercount indicates an overcount.
     The 2000 A.C.E. Revision II estimated 0 to 9 year olds as a single group.
     The 1990 PES estimated 0 to 17 year olds as a single group.
     An asterisk (*) denotes a percent net undercount that is significantly different from zero.
     The 2000 and 1990 estimates are from Kostanich (2003).

The CCM estimated the components of census coverage based on the nine age-sex groups shown
in Table 13. For children under 18, we estimated erroneous enumeration due to duplication at
about 3%. While 18 to 29 males and females had different estimates of percent net undercount,
these groups had similar estimates of erroneous enumerations due to duplication and whole-
person census imputations. The 18 to 29 males had a large percentage of omissions compared to
18 to 29 females. Males and females 30+ had erroneous enumerations due to duplication
percentages between 2.1% and 2.5%. In looking at the percentages of whole-person census
imputations for the 18+ population, the percentages decreased as the groups get older.




                                                       19

                                                 Page 22 of 39
           Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 24 of 40




                   Table 13. Components of Census Coverage by Age and Sex Groupings
                         Census       Correct     Erroneous Enumerations   Whole-Person         Percent
                          Count     Enumerations Duplication     Other       Census            Undercount Omissions
Age and Sex Group      (Thousands)      (%)          (%)      Reasons (%) Imputations (%)         (%)       (%)
U.S. Total                 300,703           94.7         2.8          0.5             2.0           -0.01       5.3
                                (0)       (<0.1)       (<0.1)       (<0.1)             (0)          (0.14)     (0.1)

0 to 4                      20,158           94.0          3.2          0.6              2.2        0.72*         6.6
                                (0)         (0.2)        (0.2)       (<0.1)              (0)        (0.40)      (0.3)
5 to 9                      20,315           94.8          3.0          0.2              2.0         -0.33        4.9
                                (0)         (0.1)        (0.1)       (<0.1)              (0)        (0.31)      (0.3)
10 to 17                    33,430           94.7          3.2          0.3              1.9       -0.97*         4.4
                                (0)         (0.1)        (0.1)       (<0.1)              (0)        (0.29)      (0.3)
18 to 29 Males              23,982           91.8          4.0          1.2              2.9        1.21*         9.3
                                (0)         (0.2)        (0.2)       (<0.1)              (0)        (0.45)      (0.4)
18 to 29 Females            23,912           92.2          4.2          0.8              2.8         -0.28        7.6
                                (0)         (0.2)        (0.2)       (<0.1)              (0)        (0.36)      (0.3)
30 to 49 Males              40,256           94.9          2.3          0.6              2.2        3.57*         8.5
                                (0)        (<0.1)       (<0.1)       (<0.1)              (0)        (0.20)      (0.2)
30 to 49 Females            41,815           95.5          2.1          0.3              2.0       -0.42*         4.1
                                (0)        (<0.1)       (<0.1)       (<0.1)              (0)        (0.21)      (0.2)
50+ Males                   44,886           95.5          2.5          0.5              1.5       -0.32*         4.2
                                (0)        (<0.1)       (<0.1)       (<0.1)              (0)        (0.14)      (0.1)
50+ Females                 51,950           95.7          2.5          0.4              1.4       -2.35*         2.0
                                (0)        (<0.1)       (<0.1)       (<0.1)              (0)        (0.14)      (0.1)
Standard errors are in parentheses below the estimate.
The 2010 Census count excludes persons in group quarters and persons in Remote Alaska.
An asterisk (*) denotes a percent net undercount that is significantly different from zero.

6. Census Coverage for States and Other Governmental Entities

The CCM evaluated the net coverage of the fifty states and the District of Columbia shown in
Figure 1. For state estimates of net coverage, we produced estimates of the root mean squared
error as discussed in the limitations section. Based on the root mean squared error estimates, the
estimated percent net undercount for persons for each state and the District of Columbia was not
statistically different from zero.

Table 14 summarizes the components of census coverage for the states and the District of
Columbia. The CCM produced direct estimates of correct and erroneous enumeration and
benchmarked them to national totals. Some of the states have high measures of uncertainty as a
result. For more information on the components of census coverage for states, see Keller and
Fox (2012).

For governmental entities below the state level, the CCM estimated net coverage for counties
and places with a total census population, including persons residing in a group quarters, over
100,000. See Davis and Mulligan (2012) for the net coverage estimates for those areas. The
CCM also estimated the components of census coverage for counties and places with a total
population over 500,000. See Keller and Fox (2012) for the component estimates for those
areas.



                                                        20

                                                    Page 23 of 39
                           Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 25 of 40




     Figure 1: Percent Net Undercount for Persons by State




For each state and the District of Columbia, the estimated percent net undercount is not significantly different from zero. Not
significant means that the 90 percent confidence interval based on the estimated root mean squared error includes zero.



                                                                  21

                                                              Page 24 of 39
                 Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 26 of 40



                                     Table 14. Components of Census Coverage by State
                                            Correct              Erroneous          Whole-Person
                        Census Count Enumerations             Enumerations              Census          Percent Undercount        Omissions
State                    (Thousands)           (%)         Est. (%)     SE (%) Imputations (%) Est. (%) RMSE (%) Est. (%) RMSE (%)
U.S. Total                   300,703.4              94.7          3.3      (<0.1)                2.0       -0.01          0.14     5.3      0.1
Alabama                         4,663.9             92.5          4.8         0.8                2.8        0.13          1.24     7.7      1.4
Alaska                            629.1             93.7          4.8         0.9                1.4       -0.85          2.22     5.5      2.3
Arizona                         6,252.6             92.3          4.3         0.4                3.4       -0.42          1.19     7.3      1.2
Arkansas                        2,837.0             94.2          4.2         0.6                1.6       -0.41          1.45     5.4      1.5
California                    36,434.1              95.1          3.2         0.1                1.7        0.26          0.73     5.1      0.7
Colorado                        4,913.3             93.8          2.9         0.4                3.3       -0.29          1.23     5.9      1.2
Connecticut                     3,455.9             95.7          3.0         0.5                1.3       -0.45          1.34     3.9      1.4
Delaware                          873.5             94.3          2.8         0.7                2.8        0.55          1.93     6.2      1.9
District of Columbia              561.7             93.1          4.0         0.4                2.9        2.23          2.20     9.0      2.1
Florida                       18,379.6              92.9          4.5         0.4                2.7        0.45          0.86     7.5      0.9
Georgia                         9,434.5             93.5          3.1         0.3                3.3        0.91          1.04     7.3      1.0
Hawaii                          1,317.4             91.8          5.2         0.5                3.0       -0.44          2.08     7.8      2.0
Idaho                           1,538.6             94.2          3.2         0.6                2.6       -0.03          1.70     5.8      1.7
Illinois                      12,528.9              95.0          3.3         0.4                1.8       -0.48          1.02     4.6      1.1
Indiana                         6,296.9             95.7          3.2         0.5                1.1       -0.67          1.14     3.6      1.2
Iowa                            2,948.2             97.1          2.0         0.4                0.9       -0.28          1.41     2.6      1.4
Kansas                          2,774.0             95.6          3.7         0.7                0.7       -0.67          1.44     3.7      1.5
Kentucky                        4,213.5             94.4          3.7         0.5                1.8       -0.13          1.28     5.5      1.3
Louisiana                       4,405.9             92.9          4.0         0.5                3.1       -0.38          1.31     6.8      1.3
Maine                           1,292.8             96.4          2.5         0.6                1.1        0.65          1.99     4.2      2.0
Maryland                        5,635.2             94.9          3.4         0.5                1.8        0.94          1.19     6.0      1.2
Massachusetts                   6,308.7             93.8          5.1         0.8                1.1       -0.52          1.15     5.7      1.4
Michigan                        9,654.6             94.9          3.5         0.4                1.6       -0.66          1.02     4.5      1.0
Minnesota                       5,168.5             95.1          3.9         1.2                1.0       -0.56          1.20     4.4      1.7
Mississippi                     2,875.3             91.3          6.7         1.1                1.9        0.24          1.45     8.9      1.7
Missouri                        5,814.8             94.9          3.4         0.5                1.8       -0.66          1.19     4.5      1.2
Montana                           960.6             93.3          3.8         0.5                2.9       -0.65          2.01     6.1      1.9
Nebraska                        1,775.2             96.4          2.4         0.3                1.3       -0.54          1.61     3.1      1.6
Nevada                          2,664.4             93.0          2.9         0.3                4.1       -0.04          1.46     6.9      1.4
New Hampshire                   1,276.4             95.6          3.3         0.8                1.1        0.60          2.07     5.0      2.1
New Jersey                      8,605.0             95.1          3.3         0.4                1.6       -0.36          1.07     4.5      1.1
New Mexico                      2,016.6             92.2          4.0         0.7                3.8       -0.16          1.58     7.7      1.6
New York                      18,792.4              93.1          4.8         0.3                2.1       -0.79          0.92     6.1      0.9
North Carolina                  9,278.2             92.8          4.4         0.7                2.8        0.52          1.03     7.6      1.2
North Dakota                      647.5             96.1          2.9         0.7                0.9        0.09          2.17     3.9      2.2
Ohio                          11,230.2              95.7          2.9         0.3                1.4       -0.83          1.00     3.5      1.0
Oklahoma                        3,639.3             92.6          6.0         0.8                1.4       -1.08          1.40     6.4      1.5
Oregon                          3,744.4             96.0          2.4         0.5                1.6        0.02          1.32     4.0      1.4
Pennsylvania                  12,276.3              95.6          3.1         0.3                1.2        0.14          0.97     4.5      1.0
Rhode Island                    1,009.9             93.3          5.0         0.9                1.7       -0.81          1.91     5.9      2.0
South Carolina                  4,486.2             95.2          2.7         0.6                2.1        0.41          1.25     5.2      1.3
South Dakota                      780.1             95.2          2.9         0.6                1.9        0.10          2.05     4.9      2.0
Tennessee                       6,192.6             94.3          3.5         0.4                2.2        0.12          1.15     5.8      1.2
Texas                         24,564.4              94.0          3.5         0.3                2.6        0.97          0.85     6.9      0.8
Utah                            2,717.7             94.6          4.0         1.6                1.4       -0.48          1.44     4.9      2.1
Vermont                           600.4             95.9          3.7         0.7                0.5        1.29          2.43     5.4      2.4
Virginia                        7,761.2             94.7          3.3         0.4                1.9        0.57          1.06     5.8      1.1
Washington                      6,585.2             95.4          2.9         0.3                1.6       -0.10          1.14     4.5      1.1
West Virginia                   1,803.6             91.0          7.7         2.0                1.3       -1.43          1.70     7.7      2.6
Wisconsin                       5,536.8             95.7          3.1         0.4                1.2       -0.17          1.20     4.1      1.2
Wyoming                           549.9             93.2          4.2         0.7                2.6       -0.51          2.31     6.4      2.3
The standard error of the percent correct enumeration estimate is the same as that of the percent erroneous enumeration estimate.
For percent undercount and percent omissions, we produced estimates of the root mean squared error (RMSE).
The 2010 Census count excludes persons in group quarters and persons in Remote Alaska.
For each state and the District of Columbia, the estimated percent net undercount is not significantly different from zero.


                                                                     22

                                                             Page 25 of 39
        Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 27 of 40




7. Census Coverage for Census Operational Areas

This section summarizes the coverage results for geographic areas associated with how the
census was conducted. This includes Type of Enumeration Area (TEA), Bilingual Mailing areas,
and Replacement Mailing areas.

7.1.   Type of Enumeration Area

The Census Bureau uses TEA to efficiently enumerate people living in various parts of the
country. The TEA accounts for how we obtained addresses and conducted the census in an area.
We provide estimates by combining six TEAs into three main categories. (The Remote Alaska
TEA is out of scope.)

The first was “Mailout/Mailback,” which included the Mailout/Mailback and the Military
Mailout/Mailback TEAs. We mailed questionnaires to the housing units and instructed
respondents to return the form by mail.

The second category was the “Update/Leave,” which included the Update/Leave and the Urban
Update/Leave TEAs. A census worker updated the address list and delivered questionnaires to
each address on the updated list. Respondents were to return the form by mail.

The third was the “Update/Enumerate,” which included the Remote Update/Enumerate and the
Update/Enumerate TEAs. A census enumerator updated the address list and conducted the
enumeration at each housing unit on the updated list.

Table 15 shows that the Update/Leave TEAs had an overcount (1.37%) while Update/Enumerate
TEAs had an undercount (7.87%). For the components of census coverage, the table shows that
Update/Leave areas had a high percentage of erroneous enumerations due to duplication (4.7%).
The Update/Enumerate areas had a high percentage of whole-person census imputations (5.3%)
and omissions (16.0%).




                                             23

                                        Page 26 of 39
               Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 28 of 40




                      Table 15. Components of Census Coverage by Type of Enumeration Area
                                       Census       Correct     Erroneous Enumerations   Whole-Person     Percent
                                        Count     Enumerations Duplication     Other       Census        Undercount Omissions
Type of Enumeration Area Group       (Thousands)      (%)          (%)      Reasons (%) Imputations (%)     (%)       (%)
U.S. Total                               300,703          94.7          2.8          0.5             2.0       -0.01       5.3
                                              (0)       (<0.1)       (<0.1)       (<0.1)             (0)      (0.14)     (0.1)
Mailout/Mailback                         278,553           94.8            2.7          0.5        2.0         0.02        5.2
                                              (0)        (<0.1)         (<0.1)       (<0.1)        (0)       (0.14)      (0.1)

Update/Leave                              20,076            92.7           4.7          0.5        2.2      -1.37*         6.1
                                              (0)          (0.3)         (0.3)       (<0.1)        (0)       (0.67)      (0.6)

Update/Enumerate                           2,074            91.1           3.0          0.5        5.3       7.87*        16.0
                                              (0)          (0.5)         (0.4)        (0.2)        (0)       (3.13)      (2.7)
Standard errors are in parentheses below the estimate.
The 2010 Census count excludes persons in group quarters and persons in Remote Alaska.
An asterisk (*) denotes a percent net undercount that is significantly different from zero.

       7.2.        Bilingual Mailing Areas

       For the 2010 Census, the Census Bureau mailed a bilingual (English and Spanish) census
       questionnaire to housing units in select areas that could require Spanish language assistance to
       complete their census form. For more information on bilingual mailing, see Bentley (2008) or
       Rothhaas et al. (2011). We estimated coverage for the areas that received the bilingual
       questionnaire versus the remainder of the country. Table 16 shows that the Bilingual Mailing
       areas had a 0.80% net undercount. For components, the Bilingual Mailing areas had a higher
       percentage of erroneous enumerations due to duplication than the remainder of the country. In
       Bilingual Mailing areas, Hispanics had a 1.33% net undercount while the Non-Hispanic
       population had a net overcount of 0.15%. The 1.33% net undercount for Hispanics in the
       Bilingual Mailing areas was not significantly different than the 1.72% net undercount of
       Hispanics in the balance of the country.




                                                                   24

                                                       Page 27 of 39
            Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 29 of 40




                    Table 16. Components of Census Coverage by Bilingual Mailing Area
                            Census       Correct     Erroneous Enumerations   Whole-Person     Percent
                             Count     Enumerations Duplication     Other       Census        Undercount      Omissions
Bilingual Mailing Area    (Thousands)      (%)          (%)      Reasons (%) Imputations (%)     (%)            (%)
U.S. Total                    300,703           94.7         2.8          0.5             2.0      -0.01              5.3
                                   (0)        (<0.1)      (<0.1)       (<0.1)             (0)     (0.14)            (0.1)
Bilingual Mailing Area         35,204            93.5           3.5          0.7              2.3   0.80*             7.3
                                   (0)          (0.2)         (0.2)       (<0.1)              (0)   (0.40)          (0.3)
     Hispanic                  22,498            93.3           3.8          0.7              2.2   1.33*             7.9
                                   (0)          (0.3)         (0.3)       (<0.1)              (0)   (0.42)          (0.4)
     Non-Hispanic              12,706            93.8           3.0          0.6              2.6    -0.15            6.0
                                   (0)          (0.3)         (0.3)       (<0.1)              (0)   (0.50)          (0.5)
Balance of U.S.               265,499            94.8           2.7          0.5              1.9    -0.12            5.1
                                   (0)         (<0.1)        (<0.1)       (<0.1)              (0)   (0.16)          (0.1)
     Hispanic                  27,082            94.1           2.7          0.6              2.6    1.72*            7.6
                                   (0)          (0.2)         (0.2)       (<0.1)              (0)    (0.42)         (0.4)
     Non-Hispanic             238,418            94.9           2.7          0.5              1.9   -0.33*            4.8
                                   (0)         (<0.1)        (<0.1)       (<0.1)              (0)    (0.16)         (0.1)
Standard errors are in parentheses below the estimate.
The 2010 Census count excludes persons in group quarters and persons in Remote Alaska.
An asterisk (*) denotes a percent net undercount that is significantly different from zero.

  7.3.      Replacement Mailing Areas

  For 2010, the Census Bureau mailed a replacement mailing package to some housing units in
  Mailout/Mailback areas of the country that had low mail response in Census 2000. The
  replacement mailing strategy used a combination of blanketed and targeted distribution. Areas
  with low response in 2000 had the blanketed distribution, so all housing units in these areas
  received a replacement mailing. For areas with mid-range response in 2000, only nonresponding
  housing units received a replacement mailing; this is referred to as targeted distribution. The
  balance of the United States did not receive a replacement questionnaire in the mail. We provide
  separate estimates for the two types of replacement mailing areas and the balance of the United
  States. For more information on the replacement mailing areas and the official counts, see
  Letourneau (2010).

  Table 17 shows the coverage estimates for replacement mailing areas. For whole-person census
  imputations, the blanketed areas had a higher percentage than the targeted or the remaining areas
  in the United States. The percentage of erroneous enumerations due to duplication was 4.2% for
  the blanketed areas, 3.2% for targeted areas, and 2.3% for the balance of the United States.

  The high percentage of erroneous enumerations due to duplication in the blanketed and targeted
  areas raised a concern that mailing a replacement form to a housing unit led to this duplication.
  However, CCM estimated that only 184,000 of the 8.5 million total duplicates were situations
  where the duplication was within the same housing unit.




                                                            25

                                                        Page 28 of 39
            Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 30 of 40




                  Table 17. Components of Census Coverage by Replacement Mailing Area
                          Census       Correct     Erroneous Enumeration    Whole-Person     Percent
Replacement Mailing        Count     Enumerations Duplication     Other       Census        Undercount Omissions
Treatment               (Thousands)      (%)         (%)       Reasons (%) Imputations (%)     (%)       (%)
U.S. Total                  300,703           94.7         2.8          0.5             2.0       -0.01       5.3
                                 (0)        (<0.1)      (<0.1)       (<0.1)             (0)      (0.14)     (0.1)
Blanketed                     53,651            92.2           4.2          0.7               2.9     0.38     8.2
                                  (0)          (0.2)         (0.2)       (<0.1)               (0)   (0.45)   (0.4)
Targeted                      65,952            94.2           3.2          0.6               2.1     0.19     6.0
                                  (0)          (0.2)         (0.2)       (<0.1)               (0)   (0.36)   (0.3)
Balance of U.S.              181,100            95.6          2.3           0.4               1.7    -0.20     4.2
                                  (0)         (<0.1)       (<0.1)        (<0.1)               (0)   (0.15)   (0.1)
Standard errors are in parentheses below the estimate.
The 2010 Census count excludes persons in group quarters and persons in Remote Alaska.
An asterisk (*) denotes a percent net undercount that is significantly different from zero.

  8. Census Coverage for Census Operational Outcomes

  This section summarizes the components of census coverage for person records based on the
  result of the census operations. This includes Mail Return Status, Nonresponse Followup
  (NRFU), and Coverage Followup (CFU). The components of census coverage discussed are
  correct enumerations, erroneous enumerations, and whole-person census imputations. Because
  operational outcomes are characteristics of the census records that we cannot measure in the
  P sample, we cannot generate dual system estimates for census operational outcomes. Therefore,
  this section does not show estimates of net coverage or omissions.

  8.1.      Mail Return Status

  The CCM estimated census coverage by mail return status of the housing unit where the person
  was enumerated. While most people in a housing unit for which we have a valid mail return
  were included on the mail return for that unit, some of the people in that housing unit were
  enumerated in a subsequent census operation. This analysis does not differentiate between these
  cases.

  For housing units that were part of the mail return universe and did return a questionnaire,
  Table 18 shows that the components of census coverage were about the same across the various
  dates of return. The percentage of whole-person census imputations was very small when a form
  was returned.

  There were 61 million person records in housing units that were mail-return eligible but did not
  have a valid return. Further, these housing units were in mailback areas, had pre-identified
  adequate address information for mailout, and were not undeliverable as addressed (UAA). For
  these cases without a valid return, we estimated that 3.7% were erroneous enumerations due to
  duplication and 6.9% required whole-person census imputations. For more information on the
  mailback operation, official counts, and an assessment of the mail return and mail response rates,
  see Letourneau (2012).



                                                           26

                                                       Page 29 of 39
          Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 31 of 40




The last row of the table shows the component structure of the 18 million person records who
were not in the mail return universe. These include the enumerations in housing units a) in
Update/Enumerate or Remote Update/Enumerate TEAs, b) in mailback areas with pre-identified,
inadequate address information for mailing, or c) determined to be UAA. For these 18 million
census records, 11.0% were erroneous enumerations due to duplication, and 7.1% were
whole-person census imputations.

                   Table 18. Components of Census Coverage by Mail Return Date
                                             Correct           Erroneous Enumerations    Whole-Person
                              Census Count Enumerations       Duplication     Other        Census
       Mail Return Date       (Thousands)      (%)               (%)       Reasons (%) Imputations (%)
       U.S. Total                  300,703          94.7               2.8           0.5            2.0
                                        (0)       (<0.1)            (<0.1)        (<0.1)            (0)
       Valid Returns
           2/25-3/17                 8,065             97.4            2.1           0.3            0.2
                                        (0)           (0.3)          (0.3)        (<0.1)            (0)
           3/18-3/24                83,659             98.1            1.4           0.3            0.2
                                        (0)          (<0.1)         (<0.1)        (<0.1)            (0)
           3/25-3/31                65,740             97.5            1.9           0.4            0.2
                                        (0)          (<0.1)         (<0.1)        (<0.1)            (0)
           4/1 - 4/7                31,060             96.9            2.4           0.5            0.3
                                        (0)           (0.2)          (0.1)        (<0.1)            (0)
           4/8 - 4/15               14,990             96.5            2.7           0.5            0.3
                                        (0)           (0.2)          (0.2)        (<0.1)            (0)
           4/16 - 4/30              13,267             96.1            3.0           0.5            0.4
                                        (0)           (0.3)          (0.3)        (<0.1)            (0)
           5/1 - 9/7                 4,174             96.5            2.4           0.6            0.5
                                        (0)           (0.4)          (0.3)         (0.1)            (0)
       No Valid Return              61,307             88.6            3.7           0.9            6.9
                                        (0)           (0.1)          (0.1)        (<0.1)            (0)
       Not in Mail Return              18,442             81.2         11.0           0.8           7.1
       Universe                            (0)           (0.8)        (0.8)        (<0.1)           (0)
       Standard errors are in parentheses below the estimate.
       The 2010 Census count excludes persons in group quarters and persons in Remote Alaska.

8.2.     Nonresponse Followup Operations

The 2010 NRFU Operation included four 2010 Census field operations:

         NRFU
         NRFU Reinterview
         NRFU Vacant Delete Check, and
         NRFU Residual

The NRFU field operation primarily involved census enumerators interviewing and verifying the
status of housing units in areas that received a mailback 2010 Census questionnaire but did not
respond by mail. The NRFU Reinterview operation was a quality control check on the NRFU
enumerator’s work. The NRFU Vacant Delete Check (VDC) operation verified housing units


                                                       27

                                                 Page 30 of 39
        Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 32 of 40




determined to be vacant or nonexistent during NRFU. Additionally, the VDC operation included
a first-time enumeration of housing units.

The NRFU Residual operation came about because monitoring of the NRFU field operation
detected a potentially large number of occupied housing units lacking information about the
number of people living in the housing unit. The NRFU Residual operation was the last attempt
to complete a full interview for this type of unit. Its workload also included housing units from
the NRFU field operation for which a questionnaire was completed, but no data were captured
for the case in the data capture system. Jackson et al. (2012) assesses the 2010 NRFU operation
and provides official workload totals and more detailed information about the operation.
Differences in counts between the census assessment and the CCM occur because we evaluated
only the persons included in the final census while the NRFU assessment covers persons and
housing units deleted during census processing. Keller and Fox (2012) have additional
breakdowns of the components of census coverage for cases in the NRFU operation not shown
here.

Table 19 shows the components of census person coverage focusing on whether the housing unit
was included in the NRFU or the VDC field operations. Most persons in housing units that were
part of the NRFU field operation but not in VDC were in housing units that were worked in May
and June. The table shows that 84.6% of the June cases were correct enumerations, compared to
90.2% of the cases in May. We can see that the percentage of whole-person census imputations
increases as the enumeration occurred further from Census Day.

For people in housing units in the VDC operation, results are shown by whether the housing unit
was included in the NRFU operation. The percentages of erroneous enumerations due to
duplication and whole-person census imputations were about the same for cases that had been
previously worked (15.3% and 17.0% in both VDC and NRFU) versus those being worked for
the first time (16.1% and 14.1% in VDC but not NRFU).




                                               28

                                          Page 31 of 39
          Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 33 of 40




                       Table 19: Components of Census Coverage for Persons by
                             Nonresponse Followup Field Operation Status
                                     Census          Correct         Erroneous Enumerations      Whole-Person
                                      Count        Enumerations     Duplication     Other          Census
NRFU Field Operation               (Thousands)         (%)              (%)      Reasons (%)    Imputations (%)
U.S. Total                             300,703             94.7              2.8          0.5                2.0
                                            (0)          (<0.1)           (<0.1)       (<0.1)                (0)
In NRFU but not VDC
   April                                 1,717               93.1           3.7           0.6               2.6
                                            (0)             (1.0)         (0.9)         (0.2)               (0)
   May                                  59,057               90.2           4.0           0.8               5.0
                                            (0)             (0.2)         (0.2)        (<0.1)               (0)
   June                                 14,766               84.6           4.8           0.9               9.6
                                            (0)             (0.5)         (0.5)        (<0.1)               (0)
   July and August                         211               74.8           6.8           1.2              17.3
                                            (0)             (4.1)         (4.3)         (0.8)               (0)
   Unknown Month                           175               66.1           2.3           0.5              31.2
                                            (0)             (1.3)         (1.2)         (0.2)               (0)
In VDC and in NRFU                        2,393              65.7          15.3           2.0              17.0
                                             (0)            (1.2)         (1.2)         (0.3)               (0)
In VDC but not NRFU                       2,828              69.0          16.1           0.8              14.1
                                             (0)            (2.4)         (2.4)         (0.2)               (0)
Not in NRFU or VDC but in                   349              76.6           8.1           0.3              14.9
NRFU Reinterview or Residual                 (0)            (2.4)         (2.4)        (<0.1)               (0)
Not in any NRFU Universe                  219,207           97.3            2.1           0.4                0.3
                                               (0)        (<0.1)         (<0.1)        (<0.1)                (0)
Standard errors are in parentheses below the estimate.
The 2010 Census count excludes persons in group quarters and persons in Remote Alaska.

Table 20 shows the components of census coverage for the NRFU Residual field operation. For
the person records in housing units in this field operation, 6.0% were erroneous enumerations
due to duplication and 32.8% were whole-person census imputations. Of the 32.8% where
whole-person census imputation was required, additional analysis showed that most were in
count imputation housing units where the unit was determined to be occupied on Census Day but
the population count needed to be imputed.




                                                       29

                                                   Page 32 of 39
         Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 34 of 40




         Table 20. Components of Census Coverage by Nonresponse Followup Residual
                                                Correct              Erroneous Enumerations    Whole-Person
                                 Census Count Enumerations          Duplication     Other        Census
Operation                        (Thousands)      (%)                  (%)       Reasons (%) Imputations (%)
U.S. Total                            300,703          94.7                  2.8           0.5            2.0
                                           (0)       (<0.1)               (<0.1)        (<0.1)            (0)
NRFU Residual                           1,057               60.5             6.0          0.7            32.8
                                           (0)             (1.4)           (1.4)        (0.3)             (0)
Not in NRFU Residual but in            80,440               88.0             4.9          0.8             6.3
another NRFU operation                     (0)             (0.2)           (0.2)       (<0.1)             (0)
Not in any NRFU Universe                 219,207           97.3             2.1           0.4       0.3
                                              (0)        (<0.1)          (<0.1)        (<0.1)       (0)
Other NRFU operations include NRFU field operation, NRFU Reinterview, and NRFU Vacant Delete Check.
Standard errors are in parentheses below the estimate.
The 2010 Census count excludes persons in group quarters and persons in Remote Alaska.

Table 21 shows the components of census coverage for the NRFU field operation cases by
respondent type for the housing unit. Proxy response cases had 5.6% erroneous enumerations
due to duplication and 23.1% whole-person census imputations. Household member respondent
cases have 4.2% erroneous enumerations due to duplication and 1.6% whole-person census
imputations.

                         Table 21. Components of Census Coverage by
                     Nonresponse Followup Field Operation Respondent Type
 Nonresponse Followup                          Correct              Erroneous Enumerations    Whole-Person
 Field Operation                Census Count Enumerations          Duplication     Other        Census
 Respondent Type                (Thousands)      (%)                  (%)       Reasons (%) Imputations (%)
 U.S. Total                          300,703          94.7                  2.8           0.5            2.0
                                          (0)       (<0.1)               (<0.1)        (<0.1)            (0)
 Household Member                     61,437               93.4             4.2          0.8             1.6
                                          (0)             (0.2)           (0.2)       (<0.1)             (0)
 Proxy                                16,294               70.1             5.6          1.1            23.1
                                          (0)             (0.3)           (0.3)       (<0.1)             (0)
 Unknown Respondent Type                 589               68.2             3.3          0.5            28.0
                                          (0)             (1.1)           (1.1)        (0.1)             (0)
 Not in NRFU Field Operation1           222,384           96.9            2.2           0.4             0.5
                                             (0)        (<0.1)         (<0.1)       (<0.1)              (0)
 Standard errors are in parentheses below the estimate.
 The 2010 Census count excludes persons in group quarters and persons in Remote Alaska.
 1. Includes persons in another NRFU operation and persons not in any NRFU universe. For more information,
 see Keller and Fox (2012).

8.3.     Coverage Followup Operations

During the CFU operation, telephone interviews were conducted with respondents to determine
if changes should have been made to their household roster as reported on their initial census
return. The questions were designed to identify if people were missed or counted in error, and to
collect missing demographic data. Govern et al. (2012) documents the official counts and
provides more information on the CFU operation.

                                                     30

                                                 Page 33 of 39
        Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 35 of 40




The CFU operation focused on situations in which there may have been erroneous enumerations
or omissions in the 2010 Census. The CCM does not produce estimates of omissions for census
operations. This section focuses on situations mostly designed to identify potential
overcounting. The CCM analysis is based on whether the CFU interview was a completed or a
non-completed case. The CCM does not evaluate if cases deleted by CFU were removed
correctly from the census. Keller and Fox (2012) shows components of census coverage results
for additional reasons for being part of the CFU operation.

Table 22 shows the components of census coverage for the person records in housing units
identified as having discrepancies between the reported population count and the number of valid
people listed on the questionnaire. A high discrepancy case occurs when the number of valid
people is more than the population count. A low discrepancy case occurs when the number of
valid people is less than the population count. When comparing completed to non-completed
cases for high discrepancy cases, the percentage of erroneous enumerations due to duplication
was 7.0 percentage points lower (4.7% versus 11.7%) and the percentage of erroneous
enumerations due to other reasons was 1.0 percentage points lower (0.8% versus 1.8%). For the
low discrepancy cases, there were no whole-person census imputations when the interview was
completed, compared to 13.6% imputed for the non-completed cases.

             Table 22. Components of Census Coverage by CFU Count Discrepancy
                                              Correct              Erroneous Enumerations    Whole-Person
                               Census Count Enumerations          Duplication     Other        Census
 Count Discrepancy             (Thousands)      (%)                  (%)       Reasons (%) Imputations (%)
 U.S. Total                         300,703          94.7                  2.8           0.5            2.0
                                         (0)       (<0.1)               (<0.1)        (<0.1)            (0)
 High Discrepancy Case
     Complete                          2,347               94.4            4.7          0.8             0.0
                                          (0)             (0.6)          (0.6)        (0.2)             (0)
      Non-Complete                     1,704               86.4           11.7          1.8             0.1
                                          (0)             (1.1)          (1.0)        (0.4)             (0)
 Low Discrepancy Case
     Complete                            943               96.5            2.8          0.7             0.0
                                          (0)             (0.9)          (0.8)        (0.3)             (0)
      Non-Complete                     1,039               80.1            4.4          1.9            13.6
                                          (0)             (1.2)          (1.1)        (0.5)             (0)
 Not a CFU Discrepancy Case            294,671            94.8           2.8            0.5             2.0
                                            (0)         (<0.1)        (<0.1)        (<0.1)              (0)
 Standard errors are in parentheses below the estimate.
 The 2010 Census count excludes persons in group quarters and persons in Remote Alaska.

A second reason for cases going to CFU was based on matching of administrative records to the
census responses by the Census Bureau Center for Administrative Records and Research
Application. The matching identified housing units in which at least one person was matched
between an administrative record and the census return and at least one person was identified on
the administrative record but not on the census return. Table 23 shows the results for these cases
by the interview completion status. Completed administrative records cases had 1.2% erroneous
enumerations due to duplication and 0.3% erroneous enumerations due to other reasons.


                                                     31

                                                Page 34 of 39
             Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 36 of 40




  Non-completed cases had 2.9% erroneous enumerations due to duplication and 1.3% erroneous
  enumerations due to others reasons.

        Table 23. Components of Census Coverage by CFU Administrative Records Matching
                                                       Correct            Erroneous Enumerations    Whole-Person
                                        Census Count Enumerations        Duplication     Other        Census
Group                                   (Thousands)      (%)                (%)       Reasons (%) Imputations (%)
U.S. Total                                   300,703          94.7                2.8           0.5            2.0
                                                  (0)       (<0.1)             (<0.1)        (<0.1)            (0)
Administrative Records Matching
   Complete                                     1,389             98.5            1.2          0.3             0.0
                                                   (0)           (0.5)          (0.5)        (0.1)             (0)
    Non-Complete                                  916             95.4            2.9          1.3             0.5
                                                   (0)           (1.0)          (0.9)        (0.4)             (0)
Not a CFU Administrative Record Case             298,398           94.6           2.8          0.5             2.0
                                                       (0)       (<0.1)        (<0.1)       (<0.1)             (0)
Standard errors are in parentheses below the estimate.
The 2010 Census count excludes persons in group quarters and persons in Remote Alaska.

  A third reason cases went to CFU was the overcount coverage probe. For each person on the
  form, the respondent could indicate if the person sometimes stays or lives in college housing,
  military, jail, nursing home, or other places. Positive responses for a person or several people in
  a housing unit triggered the CFU interview for the housing unit. Table 24 shows the results for
  select overcount question probes by interview outcome. When the overcount reason was college,
  CFU completed interviews had 3.4% erroneous enumerations due to duplication and 0.8%
  erroneous enumerations due to other reasons. For non-completed cases, the estimates were
  16.2% and 3.5%, respectively.

  When several people in a housing unit indicated that they may have lived somewhere else,
  completed interview cases had a 6.2% estimate of erroneous enumerations due to duplication.
  Non-completed cases had a 13.8% estimate. When the other place was a jail, completed cases
  had 6.5% erroneous enumerations due to duplication and 4.1% erroneous enumerations due to
  other reasons. Non-completed cases for this reason had estimates of 2.4% and 2.6, respectively.
  An explanation for this unexpected result is a processing error that affected the roster change rate
  for those in the overcount reason “in jail or prison,” as documented in Govern et al. (2012).




                                                         32

                                                  Page 35 of 39
              Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 37 of 40




   Table 24. Components of Census Coverage by Household Status of the CFU Overcount Question
                                                              Correct         Erroneous Enumerations         Whole-Person
                                           Census Count     Enumerations     Duplication   Other Reasons       Census
Overcount Question Reason                  (Thousands)          (%)             (%)             (%)         Imputations (%)
U.S. Total                                      300,703               94.7             2.8            0.5                 2.0
                                                     (0)            (<0.1)          (<0.1)         (<0.1)                 (0)
College
     Complete                                      2,034              95.8             3.4            0.8                0.0
                                                      (0)            (0.5)           (0.5)          (0.2)                (0)
       Non-Complete                                1,224              80.2            16.2            3.5                0.1
                                                      (0)            (1.2)           (1.1)          (0.6)                (0)
Military
     Complete                                        913              96.9             1.2            1.8                0.0
                                                      (0)            (0.6)           (0.5)          (0.4)                (0)
       Non-Complete                                  572              90.6             3.5            5.8                0.1
                                                      (0)            (1.6)           (1.2)          (1.0)                (0)
Jail
       Complete                                      167              89.4             6.5            4.1                0.0
                                                      (0)            (1.9)           (1.7)          (1.3)                (0)
       Non-Complete                                  142              94.8             2.4            2.6                0.2
                                                      (0)            (1.6)           (1.2)          (1.1)                (0)
Nursing Home
    Complete                                          75              90.7             9.1            0.1                0.0
                                                      (0)            (3.3)           (3.3)         (<0.1)                (0)
       Non-Complete                                   94              78.0            16.9            4.7                0.4
                                                      (0)            (4.6)           (3.9)          (2.7)                (0)
Multiple Reasons for Person
    Complete                                         283              92.2             7.4            0.4                0.0
                                                      (0)            (1.5)           (1.6)          (0.3)                (0)
       Non-Complete                                  204              89.0             9.2            1.5                0.3
                                                      (0)            (2.3)           (2.3)          (0.6)                (0)
Multiple People in Housing Unit Case
    Complete                                       1,201              92.0             6.2            1.8                0.0
                                                      (0)            (1.1)           (1.1)          (0.4)                (0)
       Non-Complete                                  827              83.5            13.8            2.7                0.0
                                                      (0)            (1.6)           (1.5)          (0.6)                (0)
Not a CFU Overcount Case                         292,967              94.8            2.7             0.5                2.0
                                                      (0)           (<0.1)         (<0.1)          (<0.1)                (0)
Census count is all of the people in the housing unit and excludes persons in group quarters and persons in Remote Alaska.
Standard errors are in parentheses below the estimate.

   Table 25 shows the component results for large household cases in the CFU operation. These
   are cases for which the population count provided by the respondent was equal to or greater than
   the number of spaces allotted to the form to fully enumerate the household. While the primary
   goal for conducting the CFU interview for these cases was to obtain the remaining demographic
   characteristics for all the people in the unit, the interview could result in determining some of the
   persons were erroneous enumerations and removing them. The estimates for large household
   completed cases were 3.0% erroneous enumerations due to duplication and 0.5% erroneous due
   to other reasons. For the non-completed large household cases, the estimates were 3.1% and
   0.6% respectively. These results were not significantly different.


                                                            33

                                                     Page 36 of 39
      Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 38 of 40




           Table 25. Components of Census Coverage by CFU Large Household Status
                                                 Correct            Erroneous Enumerations    Whole-Person
                                  Census Count Enumerations        Duplication     Other        Census
Large Household Status            (Thousands)      (%)                (%)       Reasons (%) Imputations (%)
U.S. Total                             300,703          94.7                2.8           0.5            2.0
                                            (0)       (<0.1)             (<0.1)        (<0.1)            (0)
Large Household
    Complete                              6,654             96.5            3.0           0.5            0.0
                                             (0)           (0.4)          (0.4)        (<0.1)            (0)
    Non-Complete                          3,788             96.1            3.1           0.6            0.1
                                             (0)           (0.7)          (0.6)         (0.1)            (0)
Possible Large Household
     Complete                               118             93.3            6.6           0.1            0.0
                                             (0)           (5.3)          (5.4)         (0.1)            (0)
    Non-Complete                            141             86.8           12.5           0.8            0.0
                                             (0)           (5.7)          (5.2)         (0.7)            (0)
Not a CFU Large Household Case             290,002          94.6            2.8           0.5            2.1
                                                (0)       (<0.1)         (<0.1)        (<0.1)            (0)
Standard errors are in parentheses below the estimate.
The 2010 Census count excludes persons in group quarters and persons in Remote Alaska.




                                                     34

                                             Page 37 of 39
        Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 39 of 40




                                           References

Bentley, M. (2008), “Specifications for Bilingual Form Distribution in the 2010 Census (Phase
1),” DSSD 2010 Decennial Census Memorandum Series #B-4.

Bray, R. (2012), “Estimate of Census 2000 Person Duplication by Type of Return,” DSSD
Census 2000 Procedures and Operations Memorandum Series #Q-97.

Davis, P. and Mulligan, J. (2012), “2010 Census Coverage Measurement Estimation Report: Net
Coverage for the Household Population in the United States,” DSSD 2010 Census Coverage
Measurement Memorandum Series #2010-G-03.

Govern, K., Coombs, J., and Glorioso, R. (2012), “2010 Census Coverage Followup (CFU)
Assessment Report,” U.S. Census Bureau.

Jackson, G., Heimel, S., Walker, S., and Winder, W. (2012), “2010 Census Nonresponse
Followup Operations (NRO) Assessment,” U.S. Census Bureau.

Keller, A. and Fox, T. (2012), “2010 Census Coverage Measurement Estimation Report:
Components of Census Coverage Results for the Household Population in the United States,”
DSSD 2010 Census Coverage Measurement Memorandum Series #2010-G-04.

Kostanich, D. (2003), “Technical Assessment of A.C.E. Revision II,” DSSD A.C.E. Revision II
Memorandum Series #PP-61.

Letourneau, E. (2010), “Specification to Identify Replacement Mailing Housing Units in the
2010 Census,” DSSD 2010 Decennial Census Memorandum Series #G-04-R1.

Letourneau, E. (2012), “Mail Response/Return Rates Assessment for the 2010 Census,” U.S.
Census Bureau.

Mule, T. and Konicki, S. (2012), “Census Coverage Measurement Estimation Report: Summary
of Estimates of Coverage for Housing Unites in the United States,” DSSD 2010 Census
Coverage Measurement Memorandum Series #2010-G-02.

Mulligan, J. and Davis, P. (2012), “2010 Census Coverage Measurement: Description of
Race/Hispanic Origin Domain,” DSSD 2010 Census Coverage Measurement Memorandum
Series #2010-E-45.

Olson, D. (2012), “2010 Census Coverage Measurement Estimation Report: Aspects of
Modeling,” DSSD Census Coverage Measurement Memorandum Series #2010-G-10.

Rothhaas, C., Bentley, M., Hill, J. M., and Lestina, F. (2011), “2010 Census: Bilingual
Questionnaire Assessment Report,” DSSD 2010 CPEX Memorandum Series #C-01.




                                               35

                                          Page 38 of 39
     Case 1:18-cv-02921-JMF Document 527-6 Filed 11/13/18 Page 40 of 40




Singh, R. (2003), “2010 Census Coverage Measurement – Goals and Objectives (Executive
Brief),” DSSD 2010 Census Coverage Measurement Memorandum Series #2010-A-1.

Wetrogan, S. and Cresce, A. (2001), “ESCAP II: Characteristics of Census Imputations,”
Executive Steering Committee for A.C.E. Policy II, Report 22.




                                             36

                                      Page 39 of 39
